DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 17, 2021 have been fully considered but they are not persuasive. Applicant argues that Hsiao does not disclose identifying enrichment content from the source multimedia content, stating he instead teaches the content sources are entirely independent of one another, and thus does not teach the claimed invention. In response, paragraph 0024 of Hsiao states the source multimedia content is used to identify enrichment content because in one embodiment the auxiliary information is selected specifically because it relates to the program.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao et al. (2006/0059514, provided by applicant) [Hsiao].
Regarding claims 1, 9, and 11-14, Hsiao discloses a method of enrichment of at least one source multimedia content for rendering, on a rendering device, in a rendering zone having a 

Regarding claim 2, Hsiao discloses the method of claim 1, further comprising processing of the at least one identified enrichment content, delivering the at least one piece of enrichment data, and enriching the source multimedia content comprises inserting at least piece of enrichment data in the source multimedia content to deliver the at least one enriched multimedia content (fig. 5 step 530).

Regarding claims 3 and 15, Hsiao discloses the method of claims 1 and 2, wherein the identifying at least one enrichment content comprises analyzing the source multimedia content according to at least one predetermined criterion (“related to the program”, paragraph 0024).

Regarding claims 4 and 16, Hsiao discloses the method of claims 1 and 15, wherein the at least one identified enrichment content corresponds to a portion of the source multimedia content (“related to the program”, paragraph 0024).

Regarding claim 5, Hsiao discloses the method of claim 1, wherein the identifying at least one enrichment content comprises selecting at least one enrichment content distinct from the source multimedia content (“unrelated to the program”, paragraph 0024).

Regarding claim 7, Hsiao discloses the method of claim 1, wherein the at least one piece of enrichment data comprises at least one spatial coordinate representative of the enrichment content (enrichment data is assigned to a separate surface place generated by a built-in graphics engine, paragraph 0028).

Regarding claims 8 and 18, Hsiao discloses the method of claims 1 and 2, further comprising, prior to the identifying at least one enrichment content, detecting the source multimedia of at least one piece of data representing the width/height ratio of the source multimedia content (fig. 5, step 510 occurs prior to step 520).

Regarding claim 19, Hsiao discloses the method of claim 18, further comprising: in response to detection of the difference, processing the at least one piece of enrichment data, delivering the enrichment content, and rendering the source multimedia content and the enrichment content respectively in two distinct regions of the rendering zone (figs. 3A-C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsaio in view of Archibong et al. (2014/0067828, of record) [Archibong].
Regarding claims 6 and 17, Hsiao discloses the method of claims 1 and 16, but fails to disclose identifying at least one enrichment content comprises performing oculometry of a user during a rendering of the source of multimedia content.
In an analogous art, Archibong teaches identifying content of interest comprises performing oculometry of a user during a rendering of source multimedia content, providing the benefit of quickly identifying and acting on content of value to a specific user in real time (paragraph 0176).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Hsiao to include identifying at least one enrichment content comprises performing oculometry of a user during a rendering of the source multimedia content, as suggested by Archibong, for the benefit of quickly identifying and acting on content of value to a specific user in real time.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Benitez (2016/0191971, of record) [Benitez].
Regarding claims 10 and 20, Hsiao discloses the method of claims 9 and 18, but fails to disclose in response to detection of no difference, detecting the at least one piece of enrichment data, and rendering of an indicator of presence of enrichment content.

It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Hsiao to include in response to detection of no difference, detecting the at least one piece of enrichment data, and rendering of an indicator of presence of enrichment content, as suggested by Benitez, for the benefit of providing access to more comprehensive enrichment content that shares the same requirements for display as the primary content (e.g. additional video content).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421